Citation Nr: 1753841	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  09-46 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2011.  

In March 2014 and October 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2016 remand, the Veteran, who is separately service connected for an acquired psychiatric disorder to include dysthymic disorder, was afforded a new VA PTSD examination.  The February 2017 VA examination report reflects that the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  The Board recognizes that the Veterans Benefits Administration now utilizes DSM-V for cases certified to the Board on or after August 4, 2014; however, the Veteran's claim was initially certified to the Board in April 2011.  Therefore, the standards of DSM-IV also apply to this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015, which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  As such, an addendum to the February 2017 VA PTSD examination is needed to determine whether the psychiatric diagnosis would change if considered under the applicable DSM-IV criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing, among other things, the secondary service connection criteria of 38 C.F.R. § 3.310.

2.  Return the claims file to the February 2017 VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications (psychologist or psychiatrist) to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of PTSD according to DSM-IV criteria.  The examiner is asked to review the records suggesting a PTSD diagnosis (the December 2008 private record, the September 2009 VA examination report which noted that the Veteran carried a diagnosis of PTSD) must be considered.  If the examiner finds that PTSD has not been present during the pendency of this appeal, this determination must be discussed in the context of those records.   

If a diagnosis of PTSD is rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed PTSD had its onset during, or is otherwise related to, his active service, or at least as likely as not was caused or aggravated by his service-connected dysthymic disorder.  In rendering his or her opinion, the examiner should note that the claimed combat stressors are conceded.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, the RO should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

